Mr. Justice Farmer dissenting: I am unable to agree to the opinion of the court in this case. It seems to me the constitution is broad enough to authorize the exemption of such church property as is sought to be taxed in this case. It is very evident from the legislation upon this subject that the legislature intended to exempt church parsonages. When it was held the act of 1872 was not as broad as the constitution and only exempted property exclusively used for “public worship,” it was sought to remedy the defect by the act of 1905. But that act failed to follow the constitution. In addition to exempting property used exclusively for “public worship” it went beyond the power conferred by the constitution and purported to exempt property that might not come within the designation of property used exclusively for “religious purposes.” The present act, so far as it applies to church property, is free from any constitutional objection, and whether it embraces property of the character here sought to be taxed is before us for the first time". We were not called upon in People v. First Congregational Church, 232 Ill. 158, to determine what property would be embraced under the language of the constitution authorizing the legislature, by general law, to exempt property used exclusively for “religious purposes,” as the statute then before the court did not contain the language. Of course, the parsonage would not be exempt, under the statute then before the court, as property used exclusively for “religious worship,” but its exemption was claimed under the clause exempting “parsonages or residences actually and exclusively used by persons devoting their entire time to church work.” / Section 3 of article 9 of the constitution authorizes the exemption, by general law, of all property used exclusively for school purposes. Pursuant to the constitutional power the legislature passed an act exempting “all property of institutions of learning, including the real estate on which the institutions are located, not leased by such institutions, or otherwise used with a view to profit.” The case of Monticello Seminary v. People, 106 Ill. 398, arose under that statute. The institution was originally located upon an eight-acre tract of land. Afterwards it became the owner of about seventy-five acres more land, part of which was used for raising vegetables and fruit for use by the institution, part for raising hay, corn and oats to feed cows and horses kept by the school and part of it for pasture for the stock. This land was assessed for taxation by the tax authorities and the institution claimed it was exempt under the statute. This court sustained that claim, and said (p. 400) : “The evidence further shows that all this property is necessary for the proper carrying on of the institution; that said tracts of land are used exclusively for the purposes of the institution, and that no part of the same has been leased or otherwise used with a view to profit; that it' is necessary, in connection with the institution, to have cows to supply milk for the scholars and teachers, all of whom, numbering about 175 persons, reside and live within and upon the grounds of the institution; that horses are required to do the necessary hauling connected with the seminary, and „that all the hay, corn and oats raised on the place go to the feeding of the stock thereon; that nothing is ever sold • off the premises, and that what is raised is but a partial supply for the institution; that the object of the institution is, as far as possible, to malee it a self-sustaining óne, and that what is realized over and above actual expenses is used as a fund for the education of indigent females.” If that land was held and “used exclusively for the purposes of the institution,” and the facts brought the case, as said by the court, “within the very words of the exemption from taxation of the constitution and the legislation upon the subject,” I am unable to see why the facts in this case do not bring it within the exemption of the constitution and the legislation upon the subject. If land devoted to raising vegetables and fruit for use by the teachers and students and grain and hay for live stock owned by the institution is, within the meaning of the constitution, used exclusively for school purposes, it would seem a church parsonage owned and used as shown by the record in this case, is used exclusively for religious purposes. The Monticello Seminary case has never been overruled but has been frequently cited in subsequent cases. In Monticello Seminary v. Board of Review, 249 Ill. 481, the school was assessed on credits. It was the owner of interest-bearing securities amounting to $127,411.71 and claimed it was all exempt from taxation. Of that amount $35,000 was donations or endowment funds to be loaned and the income used in providing and maintaining scholarships in the school. The principal was not to be used. The rest of the fund ($92,411.71) was derived from tuition, board and other income of the institution. This court held that the $35,000 was exempt but that the other credits were subject to taxation, although three members of the court dissented and stated that in their opinion all of the credits were exempt. It does not require a resort to the rule of liberal construction to hold that property acquired, owned and used as is this property, is used exclusively for religious purposes within the meaning of the constitution and statute. The exemption authorized by the constitution is not restricted to property used exclusively for public worship, but embraces all property exclusively,—that is, primarily,— used for religious purposes. A church building for public worship is essential to the successful carrying out of the work of the church, and a pastor or priest is also necessary for efficient work. The pastor or priest is a man who feels himself called of God to devote his time, energies and talents to the work of his church and the persuading of men and women to accept religion and lead pure and holy lives. No church, society or congregation builds a church for other than a religious purpose. A purpose is “the idea or ideal kept before the mind as an end of effort or action.” The purpose of building church houses is to promote the cause of religion, and this requires the services of a pastor or minister. As he is usually a man who devotes all his time to the work of the church and has no income except such as is paid by his congregation, it is customary to provide a place for him to live. Sometimes such provision is made a part of or connected with the church building, and sometimes, as in the case "before us, a house is built on a lot adjoining the church lot. But wherever the building in which the pastor is to live is located, it is a part of the plan of the congregation to benefit mankind by preaching and teaching religion. The idea before the mind in furnishing the pastor a house is to make efficient the religious work and purpose of the church. The use to which the property is devoted, as well as its ownership, must be considered in determining whether it is exempt from taxation. If the primary object and purpose of the building is religious, its character as property exclusively used for religious purposes would not be destroyed by the fact that some uses made of it are not of a religious character. In People v. First Congregational Church, supra, it was said when a building is used primarily for religious purposes and secondarily for a secular purpose, or if there should be in a church building some room used as' a lodging room by the sexton or some other person employed by the church, the building would not thereby lose its character as a building uséd for religious purposes. The evidence in this case is that the work of the church cannot be carried on efficiently without the constant care and attention of the pastor. The parsonage was paid for with contributions made by the church congregation. It was erected for the benefit it would be in promoting the work of the church and not for the benefit of the pastor. There is nothing in the constitution or statute which limits church property that may be exempted from taxation to that necessarily used for public worship. The limitation is to property exclusively or primarily provided and used for religious purposes. In my opinion the board of review erred in deciding the property was not exempt and in ordering it taxed,